Title: From George Washington to John Mitchell, 19 February 1781
From: Washington, George
To: Mitchell, John


                        
                            Dr Sir
                            New Windsor Feb. 19th 1781
                        
                        Mrs Washington directed Mr Lund Washington when she left Virginia, to draw on you in favor of Colo. Harrison
                            for the Balle of my old Chariot left in Yr hands by Mr Bringhurst—If the money consequent of this order—is not already
                            paid, be so good as to place it in the hands of Mr Pettit to whom I am indebted for sundry articles lately sent to me from
                            Phila. I am Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                    